CRIST, Judge.
Appellant (beneficiary) appeals from the entry of summary judgment in favor of The Travelers Insurance Company (defendant) on a suit initiated by beneficiary to recover under a group annuity contract obtained by the employer of beneficiary’s husband. We affirm.
In 1967, the employer of beneficiary’s husband converted a pension plan into an annuity contract which was issued by defendant. As a covered employee, beneficiary’s husband was issued a certificate outlining the basic agreement but referring to Group Annuity Contract No. GR-1058 as the controlling agreement. Wife was the named beneficiary.
Under the contract, beneficiary’s husband was not entitled to receive any payment unless he was living at age sixty-five. Beneficiary’s husband died before his sixty-fifth birthday.
Beneficiary claims the contract should not control. She claims the certificate, the only information purportedly given to her and her husband, provides the sole terms applicable to determine her entitlement to the annuity payments. The certificate does not mention any requirement that beneficiary’s husband was required to live to his sixty-fifth birthday. The certificate does provide that there are a guaranteed number of payments that continue to be paid even should beneficiary’s husband die. Relying on Bellamy v. Pacific Mutual Life Insurance Co., 651 S.W.2d 490 (Mo.banc 1983), beneficiary claims the survival clause in the contract is repugnant to the language of the certificate and that any ambiguity should be decided against defendant. See Adair v. General American Life Insurance Co., 124 S.W.2d 657, 660 (Mo.App.1939).
The language of the certificate concerning entitlement to annuity payments specifically provides:
THIS IS TO CERTIFY that under and subject to the terms, provisions and conditions of Group Annuity Contract No. GR-1058 issued by the Insurance Compa*60ny to NIEDRINGHAUS METAL PRODUCTS Co. the Annuitant named above is entitled to receive a monthly annuity as hereinafter described in the amount specified above, purchased for the Annuitant under said Contract.
The rest of the certificate, including the language about guaranteed payments, concerns the amount and the method of payment of the annuity and not any entitlement to the annuity.
There is no conflict between the language of the certificate and the contract as to the issue of entitlement to the annuity. The certificate merely says the contract contains the terms pertaining to entitlement.
More importantly, beneficiary would have us go beyond Bellamy. In Bellamy, the certificate stated the policy covered all employees while the contract stated only full-time employees were covered. There was a positive representation made in the certificate that was contradicted by the contract.
In this case, we would have to rely on an assumption based on an omission if we were to find the certificate and the contract conflicted. We would have to assume there were no limits on entitlement since none were listed in the certificate. The practical effect of such a decision would be that nothing could be omitted from a certificate. Defendant could no longer give out summaries of its policies.
Bellamy only applies if there is a conflict between the certificate and the contract. The circuit court correctly found there was no conflict.
Judgment affirmed.
SATZ, P.J., and KELLY, J., concur.